DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Applicant’s Response to Non-Final Office Action
Applicant’s response, dated 27 July 2021, to the non-final office action dated 02 April 2021 is acknowledged.
Amended claims dated 27 July 2021 have been entered into the record.

Terminal Disclaimer
The terminal disclaimer filed on 28 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/854,527 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The IDS dated 27 July 2021 has been received, entered and considered, a copy is included herein.

Examiner’s Response
In view of Applicant’s response, the status of the application is as follows:

Election/Restrictions
Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the provisional election of species and the search and examination of the Markush generic claims: 
“Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final…” 
Applicant’s amendment has excluded from scope the species cited in the previous office action (see below). The search has been further extended to encompass those species cited in the prior art rejection below. The search has not been extended unnecessarily to cover all nonelected species. 

Status of the Claims
Claims 1, 3-6 and 19-20 are pending and rejected. 
Claims 2 and 18 were cancelled by the Applicant. 
Claims 7-17 and 21-22 are pending but withdrawn from consideration as drawn to non-elected subject matter

Objection Withdrawn
The objection to claim 3 is withdrawn in view of the present amendment which addresses the noted issue.

Rejections Withdrawn

Claim Rejections - 35 USC § 112
Claims 1, 3-6 and 19-20 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph over the introduction of a limitation which was asserted to represent new matter.  
Applicant has removed the “wherein RD1-RD5 are not O(CH2)2CH3” limitation and replaced it with the phrase “wherein RD1-RD5 are not alkoxy groups”.  This new phrase is supported by the specification and the rejection is withdrawn.

Claim Rejections - 35 USC § 102
Claims 1, 3-5 and 19-20 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by either: 
National Center for Biotechnology Information. PubChem Substance Record for SID 292557486, deposit date 20 January 2016; OR 
STN REGISTRY Database, Record for RN 1175821-79-0, Entered 26 August 2009.
	Applicant’s amendment to independent claims 1 and 19 adds the cited compound to the exclusionary proviso statement, at the end of each claim, thus removing it from scope.
The rejection is therefore withdrawn.

Claims 1, 4-6 and 19-20 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerdesky (US 5,124,342).  
Applicant’s amendment to independent claims 1 and 19 limits the combined A/E ring system such that the A ring cannot be a 5 member ring when the E ring is absent.
This amendment clearly excludes the cited prior art compound which has a 5 member ring as the A ring and the E ring is absent.
The rejection is therefore withdrawn.

Double Patenting
Claims 1, 3-6 and 19-20 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-21 and 23-24 of copending Application No. 16/186,012 (now US 11,110,177).
Applicant traversed the rejection as it applies to the present claims.  The Examiner is persuaded that the instant claims are distinct from the cited reference claims.  In particular the reference claims at best overlap only in relatively small part with the instant claims and there is no particular reason as to why a compound with the features required by the instant claims would be selected from among those of the reference claims - all of which require particular linker and ligase ligand moieties attached to the claimed compounds.
The rejection is therefore withdrawn.

Claims 1, 3-6 and 19-20 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/854,527.
The terminal disclaimer obviates the rejection and it is therefore withdrawn.

Rejections Maintained
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends from claim 1 and lists species, which are outside the scope of the genus of compounds according to formula I-E.  There is insufficient antecedent basis for these limitations in the claims.
In response to this rejection Applicant has deleted those species identified by the Examiner in the previous office action as being representative of those falling outside the scope of the genus of claim 1.
However, the Examiner noted at page 7 of the previous office action:
“There may be other claim 3 species outside the scope of the claim 1 genus. 
Applicant should carefully review the structural formulae of claim 3 to ensure that all of the structures are within the scope of the claim from which it depends.”
(i) In this regard, the Examiner notes that compound 21, shown below, appears to fall outside the scope of claim 1 since it lacks the required direct bond between the D ring and the E ring - instead having an oxygen atom inserted between the two rings:

    PNG
    media_image1.png
    300
    744
    media_image1.png
    Greyscale

(ii) Applicant’s present amendment to independent claim 1 now excludes compounds from scope according to the phrase “wherein RD1-RD5 are not alkoxy groups”.   Several compounds present in claim 3 are now outside the scope of independent claim 1 since they have an alkoxy group as RD1-RD5 attached to the D ring and are excluded by the new proviso.  See at least the compounds 41, 53 and 255:

    PNG
    media_image2.png
    304
    771
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    229
    476
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    211
    277
    media_image4.png
    Greyscale

Again, as previously stated, there may be other claim 3 species outside the scope of the claim 1 genus. 
Applicant should carefully review the structural formulae of claim 3 to ensure that all of the structures are within the scope of the claim from which it depends.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites numerous species which fall outside the scope of the genus of amended claim 1.  See the 112b rejection above.  Therefore the claim fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

New Rejections

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[1] Claims 1, 3-5 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN REGISTRY Database, Record for RN 1175743-53-9, “4'-Methoxy[1,1'-biphenyl]-3-carbothioamide”, Entered 26 August 2009.
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an online database or Internet publication (e.g. discussion group, forum, digital video, and social media post), is considered to be a "printed publication" within the meaning of 35 U.S.C. 102(a)(1)  and pre-AIA  35 U.S.C. 102(a) and (b)  provided the publication was accessible to persons concerned with the art to which the document relates. See In re Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981).
 The “entered” date represents the date that the compound was entered into the database and represents the date that the compound was made accessible to the public.  The STN REGISTRY database is readily accessible to persons in the chemical arts.
The reference discloses the substance shown below:

    PNG
    media_image5.png
    226
    490
    media_image5.png
    Greyscale

This compound is identical to compound 5 listed in instant claim 3:

    PNG
    media_image6.png
    402
    744
    media_image6.png
    Greyscale

The compound falls into the scope of the Markush genus of formula (I-E) of independent claims 1 and 19 wherein D and A are both 6-membered aryl and E is absent; X is S; R1 is H; RD1-RD5 is J and J is H; RA1-RA5 is–J1-J2 wherein J1 is O and J2 is methyl and RE1-RE5 are absent since E is absent.
The database record is considered to represent the disclosure of a sample of the substance.  The reference discloses the source of registration as the ZINC database, which is a free database of commercially available compounds.
The compound is thus disclosed as being from a collection of chemicals offered by a chemical supplier.  Such compounds are necessarily not 100% pure but contain trace amounts of “excipient” materials such as residual solvents, moisture, drying agents such as sodium sulfate or chromatography media such as silica gel. The Examiner asserts that this meets the limitations of the instant “composition" of claims 1, 3-4 and 19-20.  Regarding claim 5, the sample of the compound could be administered orally at least since a substantially pure substance can readily be administered orally.

[2] Claims 1, 3-6 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kutsunugi (New J. Chem., 2009,33, 1368-1373).  See at least the compound disclosed as “5-Phenylthiophene-2-carbothioamide (8c)” at page 1372, bottom of left column to top of right column.
The structure of this compound according to art-recognized nomenclature rules is shown below:

    PNG
    media_image7.png
    338
    540
    media_image7.png
    Greyscale

The compound is isolated as a solid and is dissolved in solution at least in order to obtain NMR data. 
The compound falls into the scope of the Markush genus of formula (I-E) of independent claims 1 and 19 wherein D is 5-membered heteroaryl; A is 6-membered aryl and E is absent; X is S, R1 is H; RD1-RD5 and RA1-RA5 are -J and J is H; and RE1-RE5 are absent since E is absent.
Regarding claim 3, the compound is identical to instant compound 43:

    PNG
    media_image8.png
    311
    726
    media_image8.png
    Greyscale

Regarding claims 1 and 19, the reference discloses a claimed “composition” comprising the compound at least since it is obtained as a solid which is dissolved in solution.
Regarding claims 4-6 and 20, the obtained solid comprises at least trace amounts of the “pharmaceutically acceptable carrier” of water, as it is “washed with water to give pure 8c”, and can function as a “pharmaceutical composition” since it can be directly administered orally, optionally the solution can be administered by injection.

[3] Claims 1, 4-6 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antonini (J. Med. Chem. 1981, 1181-1184, IDS dated 27 July 2021).  See at least the compound disclosed as (1a) at chart 1 on page 1183 and in the experimental section on page 1183 right column middle.

    PNG
    media_image9.png
    254
    252
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    376
    729
    media_image10.png
    Greyscale

The compound is isolated as a solid and is dissolved in ethanol solution in order to re-crystallize. 
The compound falls into the scope of the Markush genus of formula (I-E) of independent claims 1 and 19 wherein D is 6-membered heteroaryl; A is 6-membered heteroaryl and E is absent; X is S, R1 is H; RD1-RD5 and RA1-RA5 are -J and J is H; and RE1-RE5 are absent since E is absent.
Regarding claims 1 and 19, the reference discloses a claimed “composition” comprising the compound at least since it is obtained as a solid which is dissolved in solution.
Regarding claims 4-6 and 20, the obtained solid comprises at least trace amounts of the “pharmaceutically acceptable carrier” of alcohol, and can function as a “pharmaceutical composition” since it can be directly administered orally, optionally the solution can be administered by injection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625